 1

 2
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT

 3
                                                               EASTERN DISTRICT OF WASHINGTON



                                                                Feb 03, 2020
 4                                                                  SEAN F. MCAVOY, CLERK



 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    DIANA I.,
                                                 NO: 1:19-CV-3125-FVS
 8                             Plaintiff,
                                                 ORDER GRANTING STIPULATED
 9          v.                                   MOTION FOR REMAND

10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                               Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulated Motion for Remand

14   pursuant to sentence four of 42 U.S.C. §405(g). ECF No. 11. The Plaintiff is

15   represented by Attorney D. James Tree. The Defendant is represented by Special

16   Assistant United States Attorney Sarah E. Moum.

17         After consideration, IT IS HEREBY ORDERED that the Stipulated

18   Motion for Remand, ECF No. 11, is GRANTED. The Commissioner’s final

19   decision is reversed and remanded for further proceedings pursuant to sentence

20   four of 42 U.S.C. §405(g). Upon remand to the Commissioner of Social Security,

21   the Appeals Council should remand this case to the Administrative Law Judge



     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 1
 1   (ALJ) for a de novo hearing and a new decision. On remand, the ALJ shall (1)

 2   further evaluate Plaintiff’s impairments at step two; (2) reevaluate the opinion

 3   evidence; (3) reevaluate Plaintiff’s subjective allegations; (4) reevaluate the RFC;

 4   (5) further evaluate Plaintiff’s ability to perform her past relevant work; and (6) if

 5   warranted, obtain supplemental vocational expert evidence.

 6         The parties stipulate that this case be reversed and remanded to the ALJ on

 7   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

 8   matter is remanded to the Commissioner for additional proceedings pursuant to

 9   sentence four 42 U.S.C. 405(g). Upon proper presentation, this Court will consider

10   Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. § 2412(d).

11         It is FURTHER ORDERED that Plaintiff’s Motion for Summary

12   Judgment, ECF No. 8, is DENIED as moot, given the parties’ motion for remand.

13         The District Court Executive is hereby directed to enter this Order and provide

14   copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the file.

15         DATED February 3, 2020.

16
                                                 s/ Rosanna Malouf Peterson
17                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
18

19

20

21



     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 2
